MEMORANDUM OF DECISION.
Dale Scott Hunnewell appeals his conviction of Class B trafficking in cocaine under 17-A M.R.S.A. § 1103 (1983 & Supp.1987). We affirm. The Superior Court (Cumberland County; Lipez, J.) properly found, on the issue before it, no basis to question the Complaint Justice’s impartiality in issuing the warrant. We also find no abuse of discretion in the Superior Court’s decision (Cumberland County; McKinley, J.) under M.R.Evid. 403 to admit, with a limiting instruction to the jury, prior inconsistent hearsay statements to impeach the credibility of a witness. See State v. Dodge, 397 A.2d 588, 592-93 (Me.1979).
The entry is:
JUDGMENT AFFIRMED.
All concurring.